Citation Nr: 1003525	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-39 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to February 
1966.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.


FINDINGS OF FACT

1.  Pre-existing right ear hearing loss chronically worsened 
during service.

2.  There has been no demonstration of current left ear 
hearing loss disability for VA purposes by competent clinical 
evidence of record.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309, 3.385 (2009).

2.  Pre-existing left ear hearing loss was not aggravated by 
active service, nor may it be presumed (as an organic disease 
of the nervous system) to have been so aggravated.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 
3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in August 2006 the Veteran was 
informed of the evidence and information necessary to 
substantiate the claim, the information required of the 
appellant to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  In the August 2006 letter, the 
Veteran received notice regarding the assignment of a 
disability rating and/or effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice was completed prior to the 
initial AOJ adjudication of the claim.  Pelegrini.


Duty to Assist

The Veteran's service treatment records are associated with 
the claims file.  In October 2006 the Veteran underwent a VA 
examination that addresses the medical matters presented by 
this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).

The Veteran's representative has essentially questioned the 
adequacy of the October 2006 VA examination.  However, the 
Veteran's representative has not questioned the audiometric 
findings from the October 2006 examination, and, in 
particular, has not questioned that the Veteran has normal 
left ear hearing for VA disability purposes.  As such, and as 
this decision grants service connection for right ear hearing 
loss, the Board finds that scheduling the Veteran for another 
VA audiological examination is not appropriate in this case.  
The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claims.

Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for hearing loss (as an organic disease of 
the nervous system) may be presumed, subject to rebuttal, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§ 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether a veteran has a service-connectable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a "disability" 
when the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran asserts that he has hearing loss as a result of 
exposure to noise during training and while engaging in 
combat in Vietnam.  The Veteran's DD Form 214 reflects that 
his military occupational specialty was light weapons 
infantryman.  The Veteran's awards include the Combat 
Infantryman Badge.


The Veteran's February 1964 service entrance examination 
noted that the Veteran's ears were normal.  Audiometric 
findings (American Standards Associates (ASA) units as 
converted to International Standards Organization (ISO) 
units) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
Not 
tested
15
LEFT
30
20
20
Not 
tested
15

The service medical records contain no complaints or 
treatment related to hearing loss.  The February 1966 service 
separation examination noted that the Veteran's ears were 
normal.  Audiometric findings (American Standards Associates 
(ASA) units as converted to International Standards 
Organization (ISO) units) were, in pertinent part, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
Not 
tested
35
LEFT
30
25
25
Not 
tested
35

The Veteran specifically denied ear trouble on the 
corresponding report of medical history portion of the 
February 1966 service separation examination.

At an October 2006 VA audiological examination, the Veteran 
indicated that he was exposed to machine gun and mortar noise 
during service.  The reported audiometric findings 
demonstrated right ear hearing loss disability for VA 
purposes but did not demonstrate left ear hearing loss 
disability for VA purposes.  38 C.F.R. § 3.385.  Speech 
recognition scores were right ear, 76 percent, and left ear, 
96 percent.  The diagnosis was moderate to moderately severe 
sensorineural hearing loss, right ear, and normal hearing, 
left ear.


A.  Right ear

As noted in Hensley, audiometric findings above 20 decibels 
at a relevant Hertz level indicate some form of hearing loss.  
As the Veteran's right ear hearing threshold was shown to 
exceed 20 decibels at 500 Hertz, right ear hearing loss was 
demonstrated on examination for induction into service, and 
the presumption of soundness on induction does not attach as 
to right ear hearing loss.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2009).

As right ear hearing loss was noted upon entry into service, 
the burden falls on the Veteran to establish aggravation.  
Jensen.  A review of the Veteran's separation examination 
does show that the Veteran did experience worsening of right 
ear hearing loss during service.  The evidence of record does 
not allow the Board to find that the increase in right ear 
hearing loss was due to the natural progress of the disease, 
and appears far more likely to be related to inservice 
acoustic trauma.  38 U.S.C. §  1153; 38 C.F.R. § 3.306.  

In sum, the evidence of record shows that the pre-existing 
right ear hearing loss was aggravated by service.  38 
U.S.C.A. § 1111.  Further, and when coupled with the 
Veteran's credible assertions in this case (lay statements 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, 
susceptible of lay observation.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007)), the Board finds that such does 
establish the existence of "chronic" aggravation of the pre-
existing right ear hearing loss, when viewed in the context 
of the record as a whole.  In this regard, the Board notes 
that the October 2006 VA examiner did note that hearing loss 
did become worse during service.  The Board here observes 
that unlike the left ear, there has been a demonstration of 
current right ear hearing loss disability for VA purposes by 
the October 2006 VA audiological examination.  

Resolving any doubt that may exist in this case in the 
Veteran's favor, the Board finds that the competent evidence 
is at least in equipoise as to whether the Veteran's right 
ear hearing loss was chronically worsened during service.  As 
such, service connection for right ear hearing loss on the 
basis of aggravation is warranted.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Left ear

As noted in Hensley, audiometric findings above 20 decibels 
at a relevant Hertz level indicate some form of hearing loss.  
As the Veteran's left ear hearing threshold was shown to 
exceed 20 decibels at 500 Hertz, left ear hearing loss was 
demonstrated on examination for induction into service, and 
the presumption of soundness on induction does not attach as 
to left ear hearing loss.

Results from the October 2006 VA audiological examination 
(and the other evidence of record) reveals that there has 
been no demonstration of current left ear hearing loss 
disability for VA purposes by competent clinical evidence of 
record.  As a service connection claim requires, at a 
minimum, medical evidence of a current disability, the 
preponderance of the evidence is against the Veteran's claim 
for service connection for left ear hearing loss disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board concedes that the Veteran was exposed to acoustic 
trauma in service, and a review of the Veteran's separation 
examination does show that the Veteran did experience some 
degree of left ear hearing loss during service.  The Board 
notes, however, that the Veteran's left ear hearing loss 
never rose to left ear hearing loss "disability" for VA 
purposes, and current left ear hearing loss disability has 
not been shown.  

The provisions of 38 U.S.C.A. § 1154(b) do not obviate the 
requirement that a veteran must submit medical evidence of a 
causal relationship between a current disability and service.  
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  That is, 
even though the Veteran has combat status, the Veteran must 
provide satisfactory evidence of a relationship between his 
service and current left ear hearing loss "disability."  As 
the Veteran simply does not have the necessary medical 
training, he is not competent to diagnose left ear hearing 
loss disability for VA purposes, or to opine as to whether he 
has undergone a chronic aggravation of his left ear hearing 
loss as a result of his military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).


ORDER

Service connection for right ear hearing loss, on the basis 
of aggravation, is granted.

Service connection for left ear hearing loss is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


